Fourth Court of Appeals
                                              San Antonio, Texas
                                                   December 31, 2014

                                                  No. 04-14-00791-CV

                                                Michael Thomas PAUL,
                                                      Appellant

                                                              v.

              GREG ABBOT ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                                   Appellee

                          From the 225th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2001-CI-16843
                                 Honorable Michael E. Mery, Judge Presiding


                                                     ORDER
        On November 18, 2014, we issued an order explaining that the document appellant filed
purporting to be a notice of appeal was defective and directing appellant to file a notice of appeal
that complied with Texas Rule of Appellate Procedure 25.1(d) no later than thirty days from the
date of our order. On December 15, 2014, appellant filed a notice of appeal that complies with
Rule 25.1(d). See TEX. R. APP. P. 25.1(d).

        On December 3, 2014, the trial court signed an order sustaining a contest to appellant’s
affidavit of indigence. To date, neither the clerk’s record nor the reporter’s record for this appeal
have been filed in this court. 1 We, therefore, ORDER appellant to provide written proof to
this court within ten days of the date of this order that the fee for the clerk’s record has
been paid or arrangements have been made to pay the fee for the clerk’s record. If
appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).



                                                                    _________________________________
                                                                    Karen Angelini, Justice




1
    Only a limited clerk’s record and reporter’s record pertaining to the contest have been filed in this court.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court